In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3196 
SHAMECA  S.  ROBERTSON,  on  behalf  of  herself  and  all  others 
similarly situated, 
                                             Plaintiff‐Appellant, 

                                 v. 

ALLIED SOLUTIONS, LLC, 
                                               Defendant‐Appellee. 
                     ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
      No. 1:15‐cv‐1364‐WTL‐DML — William T. Lawrence, Judge. 
                     ____________________ 

    ARGUED FEBRUARY 20, 2018 — DECIDED AUGUST 29, 2018 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and 
BARRETT, Circuit Judges. 
    WOOD,  Chief  Judge.  Employers  rarely  extend  job  offers 
without first checking the applicant’s background and refer‐
ences.  They  are  free  to  conduct  such  checks,  but  they  must 
follow certain rules. Many of those rules come from the Fair 
Credit  Reporting  Act  (FCRA  or  Act),  15  U.S.C.  §§ 1681–
1681x. Shameca Robertson alleges that Allied Solutions, LLC 
2                                                      No. 17‐3196 

(“Allied”)  disregarded  several  of  the  Act’s  requirements 
when she applied for a position with the company. This ac‐
tion,  filed  on  behalf  of  herself  and  two  proposed  classes, 
seeks to hold Allied accountable for those missteps. The par‐
ties  tentatively  had  agreed  to  settle  Robertson’s  two  class 
claims  when  the  district  court  on  its  own  initiative  raised 
some concerns about her standing to sue under Article III. It 
asked for briefing on that issue and then dismissed the entire 
action for want of jurisdiction. 
     At this juncture we accept Robertson’s allegations, but we 
still must examine whether Allied’s alleged violations of the 
Act caused her any concrete injury. Because the answer is in 
part “yes,” we reverse the dismissal for lack of jurisdiction of 
one  of  Robertson’s  claims  and  remand  for  further  proceed‐
ings.  The  district  court’s  dismissal  of  the  other  claim  was 
proper, because its authority to adjudicate must exist before 
it can resolve the case, even if that resolution is nothing more 
than  a  fairness  hearing  under  Federal  Rule  of  Civil  Proce‐
dure 23(e), followed by approval of a settlement.  
                                  I 
     Robertson  applied  for  a  position  with  Allied.  It  offered 
her the job, but it ran a background check before she report‐
ed to work. Ordinary background checks qualify as consum‐
er  reports  under  the  FCRA.  See  15  U.S.C.  § 1681a(d)(1). Al‐
lied thus was required to alert Robertson “clear[ly] and con‐
spicuous[ly]” of its intent to obtain the report and to secure 
her consent. Id. § 1681b(b)(2)(A). Those disclosures needed to 
be in writing and unadorned by any additional information. 
Id.  Robertson  complains  that  they  were  not.  Instead,  the 
forms she received were  neither  clear  nor  conspicuous,  and 
they  included  extraneous  information.  She  did  not  allege, 
No. 17‐3196                                                            3 

however, that the added information affected her consent to 
the check. 
    Certain  “non‐conviction  information”  (the  nature  of 
which  is  immaterial  for  present  purposes)  turned  up  in  the 
course  of  Robertson’s  background  check.  This  information 
prompted  Allied  to  revoke  the  job  offer.  A  representative 
from  its  human  resources  department  passed  that  word 
along  to  Robertson.  She  alleges  that  the  representative  told 
her  only  that  the  offer  was  being  rescinded  “because  of  in‐
formation  in  her  ‘criminal  background  check’  report.”  An 
employer that relies in any measure on a background check 
for an adverse employment decision (including rescinding a 
job offer, see id. § 1681a(k)) must provide the applicant with 
a  copy  of  the  report  and  a  written  description  of  her  rights 
under  the  FCRA  before  acting.  Id.  § 1681b(b)(3)(A).  Allied 
provided neither to Robertson. 
    She responded with this lawsuit. Her complaint includes 
two  claims,  each  on  behalf  of  a  distinct  subclass.  First,  she 
sued Allied for failing to furnish clear and conspicuous dis‐
closure forms. We call this the notice claim. Second, she sued 
Allied  for  taking  an  adverse  employment  action  based  on 
her background check without first supplying a copy of the 
report or a written summary of her FCRA rights. This is her 
adverse‐action claim.  
     After mediation in April 2016, the parties reached a tenta‐
tive settlement agreement. A month later, the Supreme Court 
decided Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), in which 
it  emphasized  that  federal  jurisdiction  exists  (as  relevant 
here)  only  if  the  plaintiff  has  alleged  an  injury  that  is  both 
concrete  and  particular  to  herself.  Neither  Allied  nor  the 
court  responded immediately  to  Spokeo.  Several  months  lat‐




     
4                                                         No. 17‐3196 

er, Robertson filed an unopposed motion under Federal Rule 
of Civil Procedure 23(e) for preliminary approval of the set‐
tlement  agreement  and  for  certification  of  two  settlement 
classes. Instead of acting on the motion, however, the district 
court raised Spokeo on its own and asked the parties first to 
brief  the  question  whether  Robertson  had  Article  III  stand‐
ing. The court then learned that related issues were pending 
before  this  court  in  Groshek  v.  Time  Warner  Cable,  Inc.,  865 
F.3d  884  (7th  Cir.  2017),  and  so  it  delayed  ruling.  After  we 
ruled in Groshek that an injury functionally indistinguishable 
from the one underpinning Robertson’s notice claim was not 
concrete  and  did  not  confer  standing,  id.  at  887,  the  district 
court ordered Robertson to show cause why her case should 
not be dismissed for the same reason. In its order, the court 
rejected  as  “simply  wrong”  Robertson’s  assertion  that  it 
could approve the settlement agreement without jurisdiction 
over the underlying case. 
    Eventually the district court dismissed the entire case for 
lack  of  standing.  It  held  that  Groshek  compelled  that  result 
for  Robertson’s  notice  claim.  With  respect  to  the  adverse‐
action claim, the court ruled that because Robertson had not 
pleaded facts connecting the lost offer with Allied’s failure to 
turn  over  a  copy  of  the  background  report,  it  too  had  to  be 
dismissed. Had Robertson pleaded, for example, that the re‐
port  was  inaccurate  or  that  she  favorably  could  explain  the 
report’s content, the court indicated that it might have ruled 
that  she  sustained  an  Article  III  injury.  It  refused  to  permit 
her  to  amend  her  complaint  because  she  never  indicated 
what facts she could allege that would support jurisdiction. 
She now appeals. 
No. 17‐3196                                                           5 

                                   II 
    The  Constitution  confines  “the  judicial  Power”  of  the 
federal  courts  to  “Cases”  and  “Controversies.”  U.S.  CONST. 
art. III, § 2. Courts police this limit through the standing doc‐
trine, among others. Standing to bring a suit in federal court 
depends  on  the  plaintiff’s  having  suffered  an  injury  in  fact, 
which  she  can  trace  to  the  defendant’s  challenged  conduct, 
and which can be redressed by a favorable judicial decision. 
Spokeo, 136 S. Ct. at 1547. The injury requirement is the criti‐
cal one in the present case. A qualifying injury must be both 
concrete and particular to the plaintiff. Id. at 1548. The only 
issue  here  is  whether  Robertson  suffered  a  concrete  injury; 
she  has  said  enough  to  support  the  other  requirements  for 
standing at this time.  
    An Article III injury may exist solely because a defendant 
infringes a congressionally created right. Lujan v. Defenders of 
Wildlife, 504 U.S. 555, 578 (1992). Even though not all statuto‐
ry violations inflict concrete personal harm, Spokeo, 136 S. Ct. 
at 1549, withholding information when a statute requires its 
publication—sometimes  called  an  “informational  injury”—
may do so. See Fed. Election Comm’n v. Akins, 524 U.S. 11, 24–
25 (1998). An informational injury is concrete if the plaintiff 
establishes  that  concealing  information  impaired  her  ability 
to  use  it  for  a  substantive  purpose  that  the  statute  envi‐
sioned. Bensman v. U.S. Forest Serv., 408 F.3d 945, 952–53 (7th 
Cir.  2005);  see  also  Akins,  524  U.S.  at  21–22  (plaintiffs  suf‐
fered a concrete injury because they wanted to use withheld 
information to evaluate candidates for public office, which is 
a  substantive  reason  the  Federal  Election  Campaign Act  re‐
quires  publication);  Pub.  Citizen  v.  U.S.  Dep’t  of  Justice,  491 
U.S. 440, 449 (1989) (plaintiffs suffered a concrete injury be‐




     
6                                                        No. 17‐3196 

cause  they  wanted  to  use  withheld  information  to  monitor 
judicial nominees, which is  a substantive reason behind  the 
Federal Advisory Committee Act’s publication requirement). 
The  concreteness  of  an  injury  is  also  informed  by  the  pedi‐
gree  of  the  alleged  harm  in  English  and  American  courts. 
Spokeo, 136 S. Ct. at 1549; Groshek, 865 F.3d at 887. 
    On  appeal,  Robertson  challenges  the  district  court’s 
standing  decision  only  with  respect  to  her  adverse‐action 
claim,  which  arises  under  section  1681b(b)(3)(A).  (We  ex‐
press no opinion on the question whether Robertson would 
have  suffered  a  concrete  injury  if  she  had  alleged  only  that 
Allied did not tender written notice of her rights before tak‐
ing adverse action. The problem with that argument is that it 
describes  only  a  procedural  injury.  Robertson  did  not  indi‐
cate how, if the procedures had properly been followed, she 
might  have  persuaded  Allied  to  hire  her.  With  or  without 
written  notice  of  her  rights,  Robertson  would  not  have  be‐
come  an  Allied  employee.)  She  characterizes  her  adverse‐
action  injury  as  one  fitting  the  informational‐injury  model. 
By withholding her background report, she says, Allied lim‐
ited  her  ability  to  review  the  basis  of  the  adverse  employ‐
ment decision and impeded her opportunity to respond. The 
ability  to  respond,  she  contends,  is  the  substantive  purpose 
for which the Act compels employee disclosure.  
    We  review  the  legal  arguments  about  Robertson’s  Arti‐
cle III  standing  de  novo.  Lewert  v.  P.F.  Chang’s  China  Bistro, 
Inc.,  819 F.3d  963,  966  (7th  Cir.  2016).  Before  proceeding  to 
the heart of the appeal we must dispense with some prelim‐
inary  matters. Allied  argues  that  Robertson  has  waived  the 
injury  argument  she  now  advances.  This  is  a  baseless  posi‐
tion.  Robertson  advanced  this  argument  in  response  to  the 
No. 17‐3196                                                           7 

district court’s Order to Show Cause, and so it was properly 
preserved. Allied also maintains that Robertson’s injury the‐
ory has been “ad‐libbed” on appeal. But it  is  asking for  too 
much  detail.  If  litigation  proceeds,  Robertson  will  have  to 
substantiate  her  allegations.    Yet,  “[i]n  order  to  survive  dis‐
missal  for  lack  of standing,  the  plaintiffs’  complaint  must 
contain  sufficient  factual  allegations  of  an  injury  resulting 
from  the  defendants’  conduct,  accepted  as  true,  to  state  a 
claim for relief that is plausible on its face.” Diedrich v. Ocwen 
Loan Servicing, LLC, 839 F.3d 583, 588 (7th Cir. 2016). Robert‐
son  adequately  pleaded  her  adverse‐action  injury.  She  al‐
leged  that  Allied  made  her  an  offer,  then  rescinded  it.  Be‐
tween  the  offer  and  rescission,  Allied  ran  a  background 
check, but it never gave her a copy of the report it obtained 
and  concededly  relied  on  when  it  decided  not  to  hire  her. 
Complaints need not delineate every detail of the plaintiff’s 
legal  theory.  Because  Robertson  pleaded  facts  showing  a 
plausible injury, she “receives the benefit of imagination, so 
long  as  the  hypotheses  are  consistent  with  the  complaint.” 
Chapman v. Yellow Cab Coop., 875 F.3d 846, 848 (7th Cir. 2017) 
(quoting  Bell  Atlantic  Corp.  v.  Twombly,  550  U.S.  544,  563 
(2007). In this case, they are. 
    The  FCRA  regulates  the  use  of  materials  such  as  these 
background  reports.  Robertson  relies  on  section 
1681b(b)(3)(A) for her adverse‐action claim. That subsection 
(to which we refer as “subpart A”) provides: 
   [B]efore  taking any adverse  action based in whole or 
   in  part  on  [a  consumer  report  used  for  employment 
   purposes], the person intending to take such adverse 
   action shall provide to the consumer to whom the re‐
   port relates— 




    
8                                                       No. 17‐3196 

       (i) a copy of the report; and 
       (ii) a description in writing of the rights of the 
       consumer under this subchapter … .  
As one can see, there is no reference to potential inaccuracies 
or any other specific reason for the disclosure. This contrasts 
markedly  with  the  following  paragraph,  section 
1681b(b)(3)(B)  (“subpart  B”),  which  creates  an  exception 
from  subpart  A  for  employers  taking  an  adverse  action 
against  an  applicant  who  applies  by  mail,  telephone,  or 
computer for a position regulated by the Secretary of Trans‐
portation  (e.g.,  truck  drivers).  An  employer  of  would‐be 
truck drivers, for example, has no duty to provide a copy of 
the actual report; it is enough to notify the applicant that an 
adverse  action  was  based  on  the  report.  15  U.S.C. 
§ 1681b(b)(3)(B)(i)(I). The  employer  must  also  notify  the  ap‐
plicant  that  she  may  “request  a  free  copy  of  a  report  and 
may  dispute  with  the  consumer  reporting  agency  the  accu‐
racy  or  completeness  of  any  information  in  a  report.”  Id. 
§ 1681b(b)(3)(B)(i)(IV). Both notifications can be provided up 
to  three  business  days  after  the  adverse  action.  Id. 
§ 1681b(b)(3)(B)(i).  
    Only  subpart  (A)  compels  disclosure  of  the  report  itself, 
and  that  provision  requires  disclosure  prior  to  any  adverse 
action.  This  unique  pre‐adverse  action  requirement  assures 
that  the  applicant  will  have  a  chance  to  review  the  actual 
document on which the employer relied, and that she can do 
so with time  to respond to  unfavorable  information. Unlike 
subpart  (B),  which  explicitly  limits  the  range  of  disputes  to 
“accuracy  or  completeness,”  subpart  (A)  contemplates  a 
broad opportunity to respond. 
No. 17‐3196                                                           9 

    Subparts (A) and (B), read together, indicate that an em‐
ployer’s disclosure obligations under (A) exist to serve inter‐
ests beyond the problem of inaccurate reports. Other parts of 
the Act corroborate that conclusion. In order to see why this 
is so, it is helpful to recall that the Act identifies at least three 
distinct  actors  with  respect  to  any  consumer  report. A  con‐
sumer  reporting  agency  aggregates  data  and  creates  the  re‐
port. Agencies then supply reports to users (e.g., employers), 
which rely  on them to decide the fate of consumers (e.g.,  job 
applicants).  
     The  interests  protected  by  the  Act’s  disclosure  rules  re‐
flect the distinctive roles played by the three types of actors. 
Agencies’  disclosure  obligations  protect  consumers’  interest 
in  accurate  reporting.  The  Act’s  agency‐specific  compliance 
procedures instruct that reports must be compiled to “assure 
maximum possible accuracy.” Id. § 1681e(b). And all reports 
furnished for employment purposes must be “complete and 
up  to  date.”  Id.  § 1681k(a)(2).  Upon  a  request  from  a  con‐
sumer,  an  agency  must  “clearly  and  accurately  disclose” 
everything  in  the  consumer’s  file,  id.  § 1681g(a),  and  notify 
the  consumer  that  there  are  procedures  for  disputing  the 
file’s  accuracy,  id.  § 1681g(c)(1)(B)(iii).  In  addition,  the  Act 
dedicates a section to the procedures for disputing the accu‐
racy of an agency’s report. Id. § 1681i. No comparable section 
exists for disputing an agency report on any other ground.  
    The Act does not similarly link accuracy concerns and the 
disclosure  obligations  imposed  on  “users.”  Quite  the  oppo‐
site.  The  section  of  the Act  entitled  “Requirements  on  users 
of consumer reports” refers to accuracy only to require that 
users  instruct  consumers  to  lodge  accuracy‐based  disputes 
with  the  agency.  Id.  § 1681m(a)(4)(B).  The  substantive  inter‐




    
10                                                       No. 17‐3196 

est  behind  a  user’s  disclosure  obligation  is  the  one  at  issue 
here:  allow  the  consumer  to  review  the  reason  for  any  ad‐
verse decision and to respond. These rights are independent 
of  any  underlying  factual  disputes.  A  consumer  might,  for 
example,  wish  to  concede  the  facts  presented  in  the  report 
but to bring additional facts to the employer’s attention that 
put  matters  in  a  better  light  for  the  consumer.  In  other 
words, the consumer might wish to use the “confession and 
avoidance”  option  that  existed  at  common  law.  5  CHARLES 
ALAN  WRIGHT  et  al.,  FEDERAL  PRACTICE  AND  PROCEDURE 
§ 1270 (3d ed. 2017). Something similar is available to public 
employees, who have the right to a pre‐termination hearing 
before  a  discharge  in  many  instances.  See  Cleveland  Bd.  of 
Educ. v. Loudermill, 470 U.S. 532, 542–43 (1985). The employee 
has the right to present her side of the story “even where the 
facts are clear” because “the appropriateness or necessity of 
the discharge may not be; in such cases, the only meaningful 
opportunity to invoke the discretion of the decisionmaker is 
likely to be before the termination takes effect.” Id. at 543. 
    Providing context may be more valuable than contesting 
accuracy.  Some  consumers  may  collect  supporting  docu‐
ments  quickly  enough  to  corroborate  an  accuracy  challenge 
before  the  employer  makes  its  decision.  Yet  in  a  swearing 
contest,  the  employer  might  not  be  likely  to  side  with  the 
consumer  (applicant)  over  the  agency.  But  information  that 
seems damning at first glance might not be so bad in context. 
A person with a spotted record might convince an employer 
to revisit its decision if she can explain what happened. 
     That Robertson has not pleaded what she may have said 
if  given  the  chance  to  respond,  or  that  she  may  not  have 
convinced Allied to honor its offer, is immaterial to the sub‐
No. 17‐3196                                                          11 

stance of her interest in responding. Article III’s strictures are 
met not only when a plaintiff complains of being deprived of 
some  benefit,  but  also  when  a  plaintiff  complains  that  she 
was deprived of a chance to obtain a benefit. Czyzewski v. Jev‐
ic Holding Corp., 137 S. Ct. 973, 983 (2017); Ne. Fla. Chapter of 
Associated  Gen.  Contractors  of  Am.  v.  City  of  Jacksonville,  508 
U.S. 656, 666 (1993). An informational injury can be concrete 
when the plaintiff is entitled to receive and review substan‐
tive information. The Supreme Court recognized as much in 
Akins, where it held that “[t]here is no reason to doubt [that 
plaintiffs’] claim that the information would help them (and 
others  to  whom  they  would  communicate  it)  to  evaluate 
candidates  for  public  office,  especially  candidates  who  re‐
ceived assistance from AIPAC, and to evaluate the role that 
AIPAC’s financial assistance might play in a specific election. 
Respondents’  injury  consequently  seems  concrete  and  par‐
ticular.”    524 U.S. at 21. Applying that principle to our case, 
what matters is that Robertson was denied information that 
could have helped her craft a response to Allied’s concerns.  
     Spokeo does not require a contrary result. There the Court 
hypothesized  that  there  might  not  be  any  concrete  harm 
when “a consumer reporting agency fails to provide the re‐
quired notice to a user of the agent’s consumer information, 
[but]  that  information  …  may  be  entirely  accurate.”  Spokeo, 
136  S.  Ct.  at  1550. We  put to  one  side the fact that this pas‐
sage  is  probably  dicta,  because  the  case  before  the  Court 
concerned  inaccurate  information.  Id.  at  1545.  The  Court 
never  decided  whether  a  concrete  injury  had  been  alleged. 
Id.  at  1550.  Furthermore,  Spokeo  was  discussing  a  different 
point  in  the  process—the  relationship  between  an  agency 
and  a  user  (i.e.  employer),  not  the  relationship  between  the 
user and the consumer (i.e. the job applicant). The statutory 




     
12                                                        No. 17‐3196 

duties  that  apply  to  each  of  these  situations  differ  in  im‐
portant respects, as we noted earlier.  
    We  conclude,  therefore,  that  Robertson  has  alleged 
enough  at  this  stage  to  demonstrate  standing  under  Arti‐
cle III.  Her  injury  is  concrete  and  particular  to  her,  and  the 
remaining criteria for standing (causation, redressability) are 
also  present.  This  is  not  to  say  that  she  is  home‐free,  of 
course.  We  express  no  opinion  at  this  point  on  questions 
such as her suitability to serve as the class representative, the 
propriety  of  class  certification,  or  the  adequacy  of  the  pro‐
posed  settlement.  We  hold  only  that  she  has  adequately  al‐
leged  that  what  Allied  divulged  was  insufficient  under  the 
Act, and that she is entitled from an Article III standpoint to 
press her adverse‐action claim.   
                                  III 
    Although Robertson does not argue that she has standing 
to bring her notice claim, she takes the position that the dis‐
trict  court  was  nonetheless  empowered  to  approve  the  set‐
tlement agreement, as it pertains to notice, because the par‐
ties  reached  their  tentative  settlement  before  the  Article  III 
issue  was  noticed.  She  would  like  us  to  order  the  district 
court to resume the Rule 23(e) process and consider whether 
to approve the settlement. This is an ambitious claim, given 
that  the  district  court’s  subject‐matter  jurisdiction  must  be 
secure  before  it  can  do  anything  to  resolve  a  case.  That  rule 
applies with just as much force to a court’s approval of a set‐
tlement  under  Rule  23  as  it  does  for  anything  else.  See 
Synfuel  Techs.,  Inc.  v.  DHL  Express  (USA),  Inc.,  463  F.3d  646, 
650 (7th Cir. 2006).  
No. 17‐3196                                                          13 

     Robertson  offers  two  reasons  why  the  general  rule 
should  not  apply  here,  notwithstanding  the  notice  claim’s 
Article III problems. The first is that her concrete interest in 
the  agreement  supports  jurisdiction.  See  Schumacher  v.  SC 
Data Ctr., Inc., No. 2:16‐CV‐04078‐NKL, 2016 WL 7007539, at 
*1  (W.D. Mo.  Nov.  29,  2016)  (“[B]ecause  the  parties  entered 
into  a  settlement  agreement  …  the  issue  is  not  whether  the 
Court has subject matter jurisdiction over her FCRA claims. 
Instead, the issue is whether the Court has subject matter ju‐
risdiction  to  enforce  the  parties’  settlement  agreement.”). 
With all due respect to the district court in Schumacher, how‐
ever,  that  analysis  cannot  get  off  the  ground.  An  approved 
settlement  takes  the  form  of  a  judgment  of  the  court,  and 
without both Article III power and proper subject‐matter ju‐
risdiction,  the  court  cannot  act.  The  district  court  here  cor‐
rectly saw the problem and took the issues in the right order. 
    Robertson’s second argument is that post‐agreement legal 
changes  do  not  warrant  unsettling  a  valid  agreement.  This 
argument also falls apart for several reasons. Spokeo did not 
change  the  law  of  standing  and  thus  was  not  a  post‐
agreement change in the law. It merely reiterated that an Ar‐
ticle  III  injury  must  be  both  particular  and  concrete.  136  S. 
Ct.  at  1458;  see  also  Lujan,  504  U.S.  at  560  (compiling  cases 
holding  that  injury  in  fact  must  be  concrete  and  particular‐
ized).  The  district  court  was  duty‐bound  to  look  into  its  ju‐
risdiction  the  minute  the  question  arose.  Article  III’s  re‐
quirements must be continuously met throughout the life of 
a case. See Walters v. Edgar, 163 F.3d 430, 432 (7th Cir. 1998). 
That this was a class action makes no difference: nothing in 
the  Rules  of  Civil  Procedure  may  “abridge,  modify,  or  en‐
large  any  substantive  right.”  28  U.S.C.  § 2072(b).  Finally, 
changes in the legal background that do not affect Article III 




     
14                                                        No. 17‐3196 

or subject‐matter jurisdiction are an entirely different matter. 
In those instances, one of the risks the parties address in the 
settlement  is  the  chance  of  just  such  a  change,  and  so  such 
changes do not require the court to reject the settlement. See 
Whitlock  v.  FSL  Mgmt.,  LLC,  843  F.3d  1084,  1091  (6th  Cir. 
2016)  (affirming  approval  of  class‐action  settlement  because 
change  in  underlying  state  law  did  not  affect  plaintiffs’ 
standing  to  bring  suit);  Ehrheart  v.  Verizon  Wireless,  609  F.3d 
590,  596  (3d  Cir.  2010)  (change  in  law  eliminating  buyers’ 
cause of action did not render a preliminarily approved set‐
tlement  moot);  Dawson  v.  Pastrick,  600  F.2d  70,  72  (7th  Cir. 
1979) (affirming approval of consent decree despite Supreme 
Court  disapproving—on  the  same  day  that  the  decree  was 
entered—of one form of relief authorized in the decree).  
                                  IV 
     That leaves only the question whether Robertson should 
have  been  permitted  to  amend  her  complaint.  The  district 
court denied her request—a decision we review for abuse of 
discretion.  Huon v. Denton, 841 F.3d 733, 745 (7th Cir. 2016). 
Ordinarily a plaintiff should have the chance to amend if she 
had no earlier chance to remedy the relevant deficiency. Do‐
ermer  v.  Callen,  847  F.3d  522,  528  (7th  Cir.  2017).  Robertson 
had no such chance. Nevertheless, a district court may deny 
leave to amend a complaint if an amendment would be futile 
or  the  plaintiff  cannot  explain  how  any  revisions  might  ad‐
dress the deficiencies. The latter describes this case. The dis‐
trict court denied Robertson’s request for leave to amend be‐
cause she had not indicated what facts she could plead that 
would  salvage  her  Article  III  standing  for  the  notice  claim. 
She  has  not  offered  any  on  appeal  either.  The  closest  she 
comes is stating an intention to “conform her complaint to a 
No. 17‐3196                                                     15 

change in applicable law following the district court’s inter‐
pretation of Groshek and Spokeo.” We therefore find no abuse 
of discretion in the court’s decision to deny leave to amend. 
                                V 
    Based on information discovered in a background check, 
Allied  rescinded  Robertson’s  job  offer  without  furnishing 
Robertson a copy of that report on which it relied. By failing 
to do so, Allied deprived her of the chance to review it and 
present her side of the story. That is the very reason why the 
FCRA  obligates  employers  to  produce  a  copy  of  the  report 
before  taking  adverse  action.  Because  the  alleged  injury  is 
concrete and Robertson otherwise alleged enough to support 
her  Article  III  standing  on  her  adverse‐action  claim,  we 
REVERSE  the  judgment  of  the  district  court  dismissing  that 
claim for lack of standing and REMAND for further proceed‐
ings. In all other respects, the judgment of the district court 
is AFFIRMED.